Exhibit 10.2

 

FIRST AMENDMENT TO THE

AMENDED AND RESTATED

SEVERANCE AGREEMENT

 

This First Amendment (the “Amendment”) to the Amended and Restated Severance
Agreement (as defined below) is made and entered into effective as of this 11th
day of October, 2016 by and between Goodrich Petroleum Corporation (the
“Company”) and Walter G. Goodrich  (“Goodrich”).

WITNESSETH:

WHEREAS, the Company and Goodrich entered into the Amended and Restated
Severance Agreement, effective as of November 5, 2007 (the “Agreement”); and

WHEREAS, the Company and Goodrich desire to amend the Agreement to provide that
the Joint Prepackaged Chapter 11 Plan of Reorganization of Goodrich Petroleum
Corporation and certain of its affiliates will not result in the occurrence of a
“Change of Control” under the Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

1.The following sentence shall be added to the end of definition of Change of
Control in the Agreement:

Notwithstanding the foregoing, neither the Joint Prepackaged Chapter 11 Plan of
Reorganization of the Company and certain of its affiliates nor any related or
resulting (a) agreements, (b) transactions, (c) issuances or cancelations of
debt or equity of the Company or its affiliates, or (d) changes in the
composition of the membership of the board of directors of the Company or its
affiliates will result in the occurrence of a Change of Control.

2.Except as expressly provided herein, the Agreement and all of its terms and
conditions shall remain in full force and effect.




 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and Goodrich have executed this Amendment as of
the date first written above.

 

GOODRICH PETROLEUM CORPORATION

 

 

 

 

By: /s/ Walter G. Goodrich

Name: Walter G. Goodrich

Title: Chairman and Chief Executive Officer

 

 

WALTER G. GOODRICH

 

 

 

 

_________________________________________

 

US 4293536v.2